Exhibit 10.1

BOYD GAMING CORPORATION 2002 STOCK INCENTIVE PLAN

Notice of Restricted Stock Unit Award



You (the "Grantee") have been granted an award of Restricted Stock Units (the
"Award"), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the "Notice"), the Boyd Gaming Corporation 2002 Stock Incentive
Plan, as amended from time to time (the "Plan") and the Restricted Stock Unit
Agreement (the "Agreement") attached hereto, as follows. Unless otherwise
provided herein, the terms in this Notice shall have the same meaning as those
defined in the Plan.



Award Number

__________________________________

Date of Award

__________________________________

Total Number of Restricted Stock
Units Awarded (the "Units")

__________________________________

Vesting Schedule:

Subject to other limitations set forth in this Notice, the Agreement and the
Plan, the Units shall be fully vested (100%) as of the date of grant and shall
not be subject to forfeiture.



IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

Boyd Gaming Corporation,
a Nevada corporation

By: ______________________________

Title: ________________________

Grantee Acknowledges and Agrees

:



The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.

1

--------------------------------------------------------------------------------



The Grantee further acknowledges that, from time to time, the Company may be in
a "blackout period" and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company's Shares. The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee's responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.

The Grantee understands that the Award is subject to the Grantee's consent to
access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the "Plan Documents") in electronic form via email or on the
Company's intranet. By signing below (or by providing an electronic signature)
and accepting the grant of the Award, the Grantee: (i) consents to access
electronic copies (instead of receiving paper copies) of the Plan Documents via
email or the Company's intranet; (ii) represents that the Grantee has access to
the email and the Company's intranet; (iii) acknowledges receipt of electronic
copies, or that the Grantee is already in possession of paper copies, of the
Plan Documents; and (iv) acknowledges that the Grantee is familiar with and
accepts the Award subject to the terms and provisions of the Plan Documents.

The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 8 of the Agreement. The
Grantee further agrees to the venue selection and waiver of a jury trial in
accordance with Section 9 of the Agreement. The Grantee further agrees to notify
the Company upon any change in his or her residence address indicated in this
Notice.

__________________________________
Date

__________________________________
Grantee's Signature

__________________________________
Grantee's Printed Name

__________________________________
Address

__________________________________
City, State & Zip



2

--------------------------------------------------------------------------------

Award Number: __________________

BOYD GAMING CORPORATION 2002 STOCK INCENTIVE PLAN



RESTRICTED STOCK UNIT AGREEMENT

Issuance of Units. Boyd Gaming Corporation, a Nevada corporation (the
"Company"), hereby issues to the Grantee (the "Grantee") named in the Notice of
Restricted Stock Unit Award (the "Notice") an award (the "Award") of the Total
Number of Restricted Stock Units Awarded set forth in the Notice (the "Units"),
subject to the Notice, this Restricted Stock Unit Agreement (the "Agreement")
and the terms and provisions of the Boyd Gaming Corporation 2002 Stock Incentive
Plan, as amended from time to time (the "Plan"), which is incorporated herein by
reference. Unless otherwise provided herein, the terms in this Agreement shall
have the same meaning as those defined in the Plan.

Transfer Restrictions. The Units may not be transferred in any manner other than
by will or by the laws of descent and distribution.

Conversion of Units and Issuance of Shares.

General. Subject to Sections 3(b) and 3(c), one share of Common Stock shall be
issuable for each Unit subject to the Award (the "Shares") upon the earlier of:
(i) the Grantee's separation from service (as defined in Section 409A of the
Code) with the Company, or (ii) immediately prior to the specified effective
date of a Change in Control or a Corporate Transaction (each as defined in the
Plan) which also constitutes a "change in the ownership or effective control, or
in the ownership of a substantial portion of the assets" (as defined in Section
409A of the Code) of the Company. Immediately thereafter, or as soon as
administratively feasible, the Company will transfer the appropriate number of
Shares to the Grantee after satisfaction of any required tax or other
withholding obligations. Effective upon the consummation of such a Change in
Control or Corporate Transaction, the Award shall terminate. Any fractional Unit
remaining after the Award is settled in Shares shall be discarded and shall not
be converted into a fractional Share.

Delay of Conversion. The conversion of the Units to Common Stock under Section
3(a), above, shall be delayed in the event the Company reasonably anticipates
that the issuance of Common Stock would constitute a violation of federal
securities laws or other Applicable Law. If the conversion of the Units to
Common Stock is delayed by the provisions of this Section 3(b), the conversion
of the Units to Common Stock shall occur at the earliest date at which the
Company reasonably anticipates issuing the Common Stock will not cause a
violation of federal securities laws or other applicable law. For purposes of
this Section 3(b), the issuance of Common Stock that would cause inclusion in
gross income or the application of any penalty provision or other provision of
the Code is not considered a violation of Applicable Law.

Delay of Issuance of Shares. The Company shall have the authority to delay the
issuance of any shares of Common Stock under this Section 3 to the extent it
deems

1

--------------------------------------------------------------------------------



necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain "specified employees" of certain
publicly-traded companies); in such event, any shares of Common Stock to which
the Grantee would otherwise be entitled during the six (6) month period
following the date of the Grantee's termination of Continuous Service will be
issued on the first business day following the expiration of such six (6) month
period.

Right to Shares. The Grantee shall not have any right in, to or with respect to
any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.

Tax Liability.

Tax Liability. The Grantee is ultimately liable and responsible for all taxes
owed by the Grantee in connection with the Award and any Shares issued pursuant
to it, regardless of any action the Company or any Related Entity takes with
respect to any tax withholding obligations that arise in connection with the
Award. Neither the Company nor any Related Entity makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant or settlement of the Award or the subsequent sale of Shares issuable
pursuant to the Award. The Company does not commit and is under no obligation to
structure the Award to reduce or eliminate the Grantee's tax liability.

Payment of Withholding Taxes. Prior to any event in connection with the Award
that the Company determines may result in any tax withholding obligation,
whether United States federal, state, local or non-U.S., including any
employment tax obligation (the "Tax Withholding Obligation"), the Grantee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company.

By Share Withholding.

The Grantee authorizes the Company to, upon the exercise of its sole discretion,
withhold from those Shares issuable to the Grantee the whole number of Shares
sufficient to satisfy the minimum applicable Tax Withholding Obligation. The
Grantee acknowledges that the withheld Shares may not be sufficient to satisfy
the Grantee's minimum Tax Withholding Obligation. Accordingly, the Grantee
agrees to pay to the Company or any Related Entity as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the withholding of Shares
described above.

By Sale of Shares

. Unless the Grantee determines to satisfy the Tax Withholding Obligation by
some other means in accordance with clause (iii) below, the Grantee's acceptance
of this Award constitutes the Grantee's instruction and authorization to the
Company and any brokerage firm determined acceptable to the Company for such
purpose to sell on the Grantee's behalf a whole number of Shares from those
Shares issuable to the Grantee as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the minimum applicable Tax
Withholding Obligation. Such Shares will be sold on the day such Tax Withholding
Obligation arises or as soon thereafter as practicable. The Grantee will be
responsible for all broker's fees and other costs of sale, and the Grantee
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such

2

--------------------------------------------------------------------------------



sale. To the extent the proceeds of such sale exceed the Grantee's minimum Tax
Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee. The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee's minimum
Tax Withholding Obligation. Accordingly, the Grantee agrees to pay to the
Company or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the sale of Shares described above.

By Check, Wire Transfer or Other Means

. At any time not less than five (5) business days (or such fewer number of
business days as determined by the Administrator) before any Tax Withholding
Obligation arises, the Grantee may elect to satisfy the Grantee's Tax
Withholding Obligation by delivering to the Company an amount that the Company
determines is sufficient to satisfy the Tax Withholding Obligation by (x) wire
transfer to such account as the Company may direct, (y) delivery of a certified
check payable to the Company, or (z) such other means as specified from time to
time by the Administrator.

Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity.

Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Nevada without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of Nevada to the rights and duties of the parties. Should any
provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

Construction. The captions used in the Notice and this Agreement are inserted
for convenience and shall not be deemed a part of the Award for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term "or" is not intended to be exclusive, unless the context clearly requires
otherwise.

Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

Venue and Waiver of Jury Trial. The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought

3

--------------------------------------------------------------------------------



in the United States District Court for the District of Nevada (or should such
court lack jurisdiction to hear such action, suit or proceeding, in a Nevada
state court in Clark County, Nevada) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 9
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery, upon deposit for
delivery by an internationally recognized express mail courier service or upon
deposit in the United States mail by certified mail (if the parties are within
the United States), with postage and fees prepaid, addressed to the other party
at its address as shown in these instruments, or to such other address as such
party may designate in writing from time to time to the other party.

Amendment to Meet the Requirements of Section 409A. The Grantee acknowledges
that the Company, in the exercise of its sole discretion and without the consent
of the Grantee, may amend or modify this Agreement in any manner and delay the
issuance of any Shares issuable pursuant to this Agreement to the minimum extent
necessary to meet the requirements of Section 409A of the Code as amplified by
any Treasury regulations or guidance from the Internal Revenue Service as the
Company deems appropriate or advisable.

END OF AGREEMENT

4

--------------------------------------------------------------------------------

